Citation Nr: 0628743	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from March 1989 to August 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September and October 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that, in pertinent part, determined that 
no new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for the left knee.  

In July 1999, the Board remanded the case to the RO for 
additional development.  As explained below, all other issues 
before the Board have been resolved or withdrawn.  

In February 2005, the veteran withdrew his appeal for a 
higher rating for his service-connected right knee 
disability.  In an April 2005 rating decision, the RO granted 
service connection for cyclothymic disorder and assigned a 30 
percent rating effective from November 30, 2001.  In June and 
September 2005, the veteran indicated disagreement with the 
effective date for cyclothymic disorder.  An earlier 
effective date was denied in a rating decision issued on 
September 29, 2005.  

On December 12, 2005, the veteran withdrew his appeal for a 
higher rating for gastric ulcer, reaffirmed withdrawal of an 
appeal for the right knee, and notified the RO that the only 
claims pending were service connection for the left knee and 
low back.  

In February 2006, the RO granted service connection for the 
low back and assigned a 10 percent rating.  The veteran has 
not voiced disagreement with that rating.  Thus, the initial 
rating assigned for the low back is not before the Board.

In March 2006, the veteran withdrew a claim for a total 
disability rating for compensation purposes based on 
individual unemployability.  In June 2006, he withdrew his 
request for a hearing before a Veterans Law Judge.  Thus, the 
only claim remaining for Board adjudication is entitlement to 
service connection for the left knee, including whether new 
and material evidence has been received to reopen a 
previously denied claim.  

On December 20, 2005, the veteran's representative requested 
an effective date earlier than June 17, 1998, for a 20 
percent rating for gastric ulcer.  This issue has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  In February 2006, the representative raised the 
issue of an earlier effective date for the right knee, 
entitlement to a temporary total rating, and entitlement to 
an increased rating for a gastric ulcer.  These are referred 
to the RO for appropriate action.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  By rating decision of March 1992, service connection for 
a left knee disorder was denied and the veteran was properly 
notified of that decision.  

2.  The veteran did not appeal the March 1992 decision and it 
became final.

3.  Evidence received since the March 1992 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  Competent medical evidence reflects that a service-
connected right knee disability has aggravated left knee 
degenerative joint disease.  




CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision, which denied service 
connection for a left knee disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a left knee disorder 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Resolving all reasonable doubt in favor of the veteran, 
his left knee degenerative joint disease is proximately due 
to, or aggravated, by service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection; however, the Board has found sufficient new and 
material evidence to reopen the claim.  Therefore, the issue 
of service connection, which is an issue not addressed by the 
RO, has arisen.  Normally, when an issue that the RO has not 
addressed arises to the Board, the Board must remand the case 
for initial RO consideration.  Because the outcome is 
favorable to the veteran, however, in this case no unfair 
prejudice will result from the Board's handling of the 
matter.  

VA must inform each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in May 2001, May and July 2004, and in April 2006.  These 
letters informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate a claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was notified of these 
requirements in an April 2006 notice letter that discusses 
the Dingess, supra.  Thus, there is no unfair prejudice to 
the veteran.  

New and Material Evidence 

In a March 1992 rating decision, the RO denied entitlement to 
service connection for a left knee disorder on the basis that 
the no current left knee disorder was shown.  The veteran 
(unrepresented at the time) was notified of that action in a 
letter from the RO, and did not appeal.  Because he did not 
appeal, the rating decision became final.  38 U.S.C.A. 
§§ 5108, 7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. 
§§ 5108 and 7105(c), when a claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  38 C.F.R. §§ 3.156, 3.160 (2005).

For claims (such as this one) arising prior to August 29, 
2001, new and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Relevant evidence of record at the time of the March 1992 RO 
rating decision includes service medical records (SMRs) and 
the veteran's claims and statements.  Significantly, this 
evidence lacks a diagnosis of a left knee disorder.  

The Board must review the evidence submitted since the final 
March 1992 RO decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
claim.  

The evidence submitted since the March 1992 RO decision 
includes a May 1995 claim to reopen the case, medical 
evidence of a left knee disorder, and medical evidence 
linking the left knee disorder to the right knee due to 
aggravation.  This is new evidence because it had not been of 
record in March 1992.  It is material evidence because it 
provides medical evidence of a current disability.  Medical 
evidence of a current disability is a crucial element to any 
service connection claim, and was lacking at the time of the 
previous final decision.  The new evidence is highly material 
because it also provides a nexus to a service-connected 
disability.  This new and material evidence is of paramount 
significance and must be considered in order to fairly decide 
the merits of the claim.  The application to reopen the claim 
must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.  
The Board may now address the service connection claim. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is warranted where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service connection for the right knee disability was granted 
after the veteran's medical discharge from active service.  
Complaints of left knee pain and swelling began after active 
service.  February 1995 VA X-rays showed degenerative joint 
disease and osteoarthritic changes.  

The veteran underwent a VA referral examination in December 
2004.  The physician reviewed the files and noted that the 
veteran had suffered right knee osteochondritis dissecans 
since 1989, that he had left knee pain since 1991, and that 
magnetic resonance imaging (MRI) of the left knee revealed 
osteochondrosis in 1993.  The physician concluded, "The 
presence of one makes worse the second."

In a subsequent addendum report, the physician explained that 
the right knee disability did not cause the left knee 
disability, but, "the right knee condition, however, does 
likely aggravate the left knee condition."  The physician 
also found that the right knee caused an acute increase in 
left knee pain.

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of left 
knee degenerative joint disease cannot be afforded any 
weight.  However, VA's examining physician certainly has 
provided a persuasive argument for secondary service 
connection and no medical professional has contradicted this 
argument.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for left knee degenerative joint disease.  As 
previously indicated, when aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation. Allen, supra.  Resolving all doubt 
in the veteran's favor, the Board finds that secondary 
service connection for left knee degenerative joint disease, 
on an aggravation basis, is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102.  


ORDER

Entitlement to secondary service connection for left knee 
degenerative joint disease, on an aggravation basis, is 
granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


